DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 8 October 2021.
Claims 2-4 and 6-7 are original.
Claims 1 and 5 are currently amended.
Claims 1-7 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 5 is objected to for failing to comply with 37 CFR 1.121(c)(2) – “When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims”. In particular the limitations of “scoring the built prediction model based on the performed one of the time series forecasting and the regression technique; and predicting the one 
If another claim listing is filed where claim 5 has the limitations restored, the claim should indicate the changes in compliance with 37 CFR 1.121(c), i.e. underline the limitations when added and indicate the claim as currently amended.

Claim 1 is objected to because of the following informalities:  The claim recites “when the one or more numerical variables of the are in the said time series” which appear to be missing a phrase, e.g. “plurality of data sets” [evidenced by comparison with claim 5]. The phrase “when the one or more numerical variables of the plurality of data sets are in the said time series” is recommended. Appropriate correction is required.

s 1 and 5 are objected to because of the following informalities: The claims recite “said time series” (two occurrences in each claim). There is insufficient antecedent basis for this limitation in the claim. Replacing the first occurrence in each claim with “a time series” is recommended. Appropriate correction is required.

Claims 4 and 7 are objected to because of the following informalities: Claim 4 recites “The system as claimed in claim 1, further comprises” and claim 7 recites “The method as claimed in claim 5, further comprises” each of which includes a verb tense mismatch. The phrases “The system as claimed in claim 1, further comprising” (claim 4) and “The method as claimed in claim 5, further comprising ” (claim 7) are recommended. Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  The claims recite “the scored and predicted results of the one or more numerical variables in one or more forms”. There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 “score(s)” a predictive model and predicts variables “based on an obtained score”. Note that the results are not “scored” but are “based on an obtained score”. Using either of the phrases “the  based on the obtained score in one or more forms”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  The claims recite “(Examiner’s note: if claim 5 is amended to include the limitations discussed herein above, then one of the phrases recommended for claim 4 may be used). Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites “A system … comprising: a memory … a processing subsystem operatively coupled to the memory”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of machines.
Step 2A – prong one:
The claim recites “to build and score predictive model for numerical attributes [by] select one or more numerical variables from the plurality of data sets based on a plurality of parameters, wherein the plurality of parameters comprises at least one of a use case, a statistical influence and a previous predictive sample; apply feature engineering and transformation on the 
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception [see MPEP 2106.04(a)(2) III].
Step 2A – prong two:
The claim recites “a memory configured to store a plurality of data of sets acquired from one or more sources; a processing subsystem operatively coupled to the memory, and configured to: [carry out the method]” which is mere instruction to implement the judicial exception using a 
Considering the claim as a whole, there is the judicial exception with instruction to implement the exception using the computer.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong one, there is instruction to implement the judicial exception on a computer; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2016.05(f)].
Considering the claim as a whole, there is the judicial exception with instruction to implement the exception using the computer.
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claims 2 and 4:
The claim recites “wherein the plurality of data sets are acquired from at least one of a web, a manual entry of data, a local data set an internal storage, an external storage and an experimental data set” and “a display device operatively coupled to the processing subsystem, and configured to present the scored and predicted results of the one or more numerical variables in one or more forms”; however, this only elaborates on the computer environment and does not change the nature of the actions of the judicial exception nor distinguish the computer such that it 

Regarding claim 3:
The claim recites “wherein the plurality of elements comprises at least one of a data quantity, a data volume, a computational resource, a data type, a use case, a plurality of feature, a plurality of model performance and a historical model”; however, this only elaborates on the type of data processed and does not change the nature of the processing such that it is other than a process which may be performed mentally with or without physical aid. Accordingly, the reasoning provided for claim 1 applies.

Regarding claims 5-7:
The claims recite “A method … comprising: [steps]”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes. Claims 5 and 6 are methods having steps which are among those carried out by the system of claims 1 and 2 and are rejected under the same reasoning, mutatis mutandis. Claim 7 includes the additional step “presenting the scored and predicted results of the one or more numerical variables in one or more forms”; however, this too is a step that may be performed mentally with physical aid and requires no physical action beyond the predicting itself (e.g. when drawing  a graph, the graph itself is the presentation). Accordingly, the reasoning presented for claim 5 applies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tyagi (US 20150088606 A1) in view of Maheshwari (US 20170364851 A1).

Regarding claim 1, Tyagi discloses a system (as shown below) to build and score predictive model for numerical attributes (as shown below) comprising:
Examiner’s note: the citations below are primarily drawn from the “detailed description” section; please also consider, that the “summary” section at [0044]-[0100] includes similar information.
a memory configured to store a plurality of data of sets acquired from one or more sources ([0045]-[0047]: e.g. “a data collector configured to collect data from a plurality of sources including historic time series data, causal information and trend indicators, the data collector further configured to collect data corresponding to external factors including macroeconomic factors, market related factors and social media related factors … a first repository configured to store the extracted predictor data streams and elements”; [0192], [0194]);
a processing subsystem operatively coupled to the memory ([0194]: “Method steps of the invention may be performed by one or more computer processors … Generally, the processor receives (reads) instructions and data from a memory (such as a read-only memory and/or a random access memory) and writes (stores) instructions and data to the memory.”), and configured to (as shown below):
select one or more numerical variables from the plurality of data sets based on a plurality of parameters ([0109]: “The tool 100 includes a data collector 10 configured to collect data from a plurality of diversified sources including …”; [0111]: “Referring back to FIG. 1, the tool 100 further includes the extractor 12 which cooperates with the data collector 10 to receive the data collected by the data collector 10. The extractor 12 is configured to extract the predictor data streams and elements from the data collected by the data collector 10. The predictor data streams and elements extracted by the extractor 12 are utilized for the purpose of forecasting”; [0134]-[0135]: “collecting data from a plurality of sources including historic time series data, causal information and trend indicators and collecting data corresponding to external factors including macroeconomic factors, market related factors and social media related factors 200; extracting, from the collected data, the predictor data streams and elements to be used for forecasting 202”), wherein the plurality of parameters comprises at least one of a use case ([0109]: “The causal information (including external and internal) collected by the data collector 10 includes the information corresponding to at least the activities performed by relevant industries/ competitors”), a statistical influence ([0109]: “trend indicators”) and a previous predictive sample ([0109]: “the historic time series data which are deemed to have an impact on the process of forecasting”);
apply feature engineering and transformation on the one or more numerical variables to extract a plurality of features from the plurality of data sets ([0112]: e.g. “The analyzer 16 analyzes the received predictor data streams and elements and determines the characteristics of the received predictor data streams and elements. … the first analyzer 16 structurally analyzes the predictor data streams and elements by performing a plurality of tests to establish the structural characteristics of the predictor data streams and elements”, and [0113] describes clustering by characteristics, and [0115] describes classification; [0137]-[0142]: e.g. “receiving the predictor data streams and elements from the repository and analyzing the received predictor data streams and elements to identify the characteristics of the predictor data streams and elements 206; … creating sets of predictor data streams and elements appropriate for forecasting from the predictor data streams and elements by selecting, combining and transforming one or more predictor data streams and elements 210;”);
([0116]: “the comparator 22A identifies a set of forecasting models, wherein the set includes at least one forecasting model whose properties are similar to the characteristics of a particular cluster of predictor data streams and elements”; [0144]: “comparing the characteristics with the properties and identifying a set of forecasting models containing at least one appropriate forecasting model adapted to perform a forecast using the predictor data streams and elements 220”; and as shown below):
performing the time series forecasting on the one or more numerical variables ([0056]: “the selected forecasting model is an exponential smoothing”; similar at [0084] and [0148] EN: exponential smoothing is a time series forecasting approach, see for example Alon at §4.2.1  and Maheshwari (US 20170364851 A1) for the regularity of intervals used, e.g. trend and seasonal index);
running the regression technique on the one or more numerical variables ([0112]: “in case of regression models, data completeness is established by ensuring that all the independent causal factors are used in the process of model development … Thus, data completeness is determined by using shrinkage regression techniques to obtain the most appropriate set of causals.”; similar at [0148]);
evaluate and select a prediction technique using the regression technique based on a plurality of elements ([0115]-[0118]: e.g. “removal of specification bias using step-wise regression or Bayesian shrinkage),) … Subsequent to the comparison of the characteristics of predictor data streams and elements and the properties of each of the clustering models, the comparator 22A identifies a set of forecasting models, wherein the set includes at least one forecasting model whose properties are similar to the characteristics of a particular cluster of predictor data streams and elements. … The tool 100 further includes a selection module denoted by the reference numeral 26 which receives the set of ranked forecasting models and selects the forecasting model with a match rank”; [0143]-[0145]);
build a prediction model based on chosen prediction technique using one of the time series forecasting and the regression technique ([0121]: “The forecasting engine 28 further includes a processor 28C which is configured to process the appropriate set of forecasting parameters and the corresponding optimal parameter values in accordance with the selected forecasting model, to generate a forecast.”; [0149]-[0151]: “automatically select an appropriate set of forecasting parameters and corresponding optimal parameter values … diagnosing the generated forecast and identifying at least one forecast error criteria corresponding to the generated forecast 234”);
score the prediction model based on the performed one of the time series forecasting and regression technique ([0122]-[0128] and [0172]-[0178]: describing using error analysis and creating a mapping between scenarios and errors. EN: determining the errors is scoring the model, see instant specification at [0025]-[0026], e.g. “the built prediction model may be scored upon matching the accuracy criteria”); and
predict the one or more numerical variables based on an obtained score ([0129]-[0131]: e.g. “The forecasting engine 34 ensures that any predefined error scenarios are automatically addressed by making the required changes to the forecasting model being used.”; [0179]: “identifying the modified error causing parameters that give rise to each of the forecast error scenarios and defining a heuristic that relates the corresponding forecast error scenario characteristics to the modified error causing parameters and automatically suggesting the optimal values corresponding to the parameters, which provide for the most consistent error reduction for a received forecast error scenario 232H” EN: making predictions using the forecasting engine using the adjusted (in view of error) forecasting model.).
Tyagi does not explicitly disclose choosing time series forecasting when the one or more numerical variables of the [plurality of data sets] are in the said time series; and
choosing regression technique when the one or more numerical variables are not in said time series.
However, Tyagi discloses using both time series forecasting and regression techniques (e.g. “exponential smoothing” and “regression” as shown in the citations above) and Tyagi discloses the characteristics for the variables to be obtained for time series forecasting, see for example [0123]: “a trended data pattern where the predictor data streams and elements reveal a particular trend, a seasonal data pattern where the predictor data streams and elements exhibit seasonality, for example, shifting seasons and seasons of various strengths, auto-correlated patterns, where the predictor data streams and elements are separated by certain units of time and cyclical data pattern where predictor data streams and elements repeat after specific time intervals.”
And Maheshwari teaches choosing time series forecasting when the one or more numerical variables of the [plurality of data sets] are in the said time series; and choosing regression technique when the one or more numerical variables are not in said time series ([0029]-[0032]: e.g. “The administrator may plot a trend line using a linear regression model to predict whether current hardware is sufficient for peak months. However, linear regression does not account for seasonal fluctuations in the time-series. … Rather than relying on linear regression, an administrator may instead use a Holt-Winters forecasting model to account for seasonality in the time-series. The Holt-Winters forecasting model relies on a triple exponential smoothing function to model levels, trends, and seasonality within the time-series. … where Xt, Lt, Tt, and St, denote the observed level, local mean level, trend, and seasonal index at time t, respectively. Parameters α, β, γ denote smoothing parameters for updating the mean level, trend, and seasonal index, respectively, and p denotes the duration of the seasonal pattern.” EN: Using time series forecasting when the variables having regular intervals are in the data and that regression is suitable when the variables having regular intervals are not in the data)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tyagi in view of the teachings of Maheshwari to include “choosing time series forecasting when the one or more numerical variables of the [plurality of data sets] are in the said time series; and choosing regression technique when the one or more numerical variables are not in said time series” by using the techniques under the circumstances taught by Maheshwari since Tyagi performs calculates the data necessary to make the determination and uses models suitable for using the data while Maheshwari teaches “linear regression does not account for seasonal fluctuations in the time-series” (as cited above) while “Holt-Winters forecasting model to account for seasonality in the time-series” (as cited above). In other words, Tyagi discloses the data collection, variable determination, and types of models and is merely silent as to a particular reasoning for using a particular type of model while Maheshwarmi provides the reasoning in terms of the information and models which Tyagi uses. 
	

Regarding claim 2, Tyagi discloses the system as claimed in claim 1, wherein the plurality of data sets are acquired from at least one of a web, a manual entry of data, a local data set an internal storage, an external storage and an experimental data set ([0109]: “The data sources from where the data is collected by the data collector 10 include traditional resources such as store POS (Point of Sales) terminals, supply chain data, and the like.”; [0134]: “collecting data corresponding to external factors including macroeconomic factors, market related factors and social media related factors”).

Regarding claim 3, Tyagi discloses the system as claimed in claim 1, wherein the plurality of elements comprises at least one of a data quantity, a data volume, a computational resource, a data type, a use case, a plurality of feature, a plurality of model performance and a historical model ([0115]: e.g. “where the predictor data streams and elements are separated by certain units of time and cyclical data pattern … detailed characteristics include trend identification (the different mechanisms that the model offers for identifying trended time-series data, the different types of trended patterns supported: linear, non-linear, trend integration into forecast: additive or multiplicative, automated or manual [related to quantity, volume, type, and model perfomance] … ”; [0109]: “Point of Sales terminal [computational resource]”; “use case” and “historical model” as for claim 1; any combination is a “plurality of feature”).

Regarding claim 4, Tyagi discloses the system as claimed in claim 1, further comprises a display device operatively coupled to the processing subsystem, and configured to present the scored and predicted results of the one or more numerical variables in one or more forms ([0193]-[0194]: “an output device. Program code may be applied to input entered using the input device to perform the functions described and to generate output using the output device. … These elements will also be found in a conventional desktop or workstation computer as well as other computers suitable for executing computer programs implementing the methods described herein, which may be used in conjunction with any digital print engine or marking engine, display monitor, or other raster output device capable of producing color or gray scale pixels on paper, film, display screen, or other output medium”).

Regarding claims 5-7, the claims recite the same substantive limitations as found among those of claims 1-2 and 4, and are rejected using the same teachings.

Response to Arguments
I. 35 U.S.C. 112
Examiner: The rejection regarding the term “appropriate” is withdrawn in view of the amendment to remove the term. Upon reconsideration of the remaining rejections under 35 USC §112 in view of arguments (PP5-8), the rejections under 35 USC §112 are withdrawn. In particular, although the limitations include terms such as “feature engineering” and “transformations” which cover a broad range of methods (even in view of [0020] of the specification the breadth does not present a clarity issue.

II. 35 U.S.C. 102
Examiner: Note that the grounds of rejection have changed and that this action is made non-final. Further note that the Tyagi disclosure is still relied upon (in combination) although additional citations have been made. The examiner’s responses below are made in view of the rejection presented herein above.
Applicant (P10:¶2):
Thus, Tyagi merely discloses that the first analyzer receives predictor data streams and elements from the repository and then azalyzes them and determines their characteristics. However, nowhere does Tyagi disclose, teach or reasonably suggest that the collected data streams are in time series, let alone disclosing to perform a time series forecasting when the numerical variables are in time series or perform a regression technique when they are not in time series.
Examiner’s response:
The examiner respectfully disagrees, in part. As shown in the rejection, Tyagi discloses at [0123] - “a trended data pattern where the predictor data streams and elements reveal a particular trend, a seasonal data pattern where the predictor data streams and elements exhibit seasonality, for example, shifting seasons and seasons of various strengths, auto-correlated patterns, where the predictor data streams and elements are separated by certain units of time and cyclical data pattern where predictor data streams and elements repeat after specific time intervals” which indicates that Tyagi does disclose time series data. Tyagi also discloses time series forecasting via “exponential smoothing” (e.g. at [0056]) which makes use of the regularity of time series data (e.g. to determine trend and seasonal parameters). What is missing from the Tyagi reference is a rule or reasoning to suggest that when such regularity is present then time series forecasting should be used and, when not present, regression should be used. This is in correspondence with one of a time series forecasting and a regression technique” [emphasis added]. For this reason, the reasoning presented in the action differs from that of the previous action and a secondary is relied upon, i.e. the claims are now rejected under 35 USC §103.

Applicant (P10:¶2-P11:¶5):
As disclosed above, weighted scores are assigned to individual properties of the forecasting models and then a weighted score of the forecasting model is calculated. However, as noted above, firstly there is no disclosure, teaching or reasonable suggestion in Tyagi about the usage of data sets which are in time series let alone using the time series forecasting on them and finding a score for the prediction model based on the performed time series forecasting. Secondly, in the Applicant's claimed invention the scoring of the prediction models is calculated on the basis of matching of the accuracy criteria by the prediction models (see para 0026), unlike in Tyagi wherein a weighted score of the properties is calculated to find the score of the prediction model.
…
Therefore, as can be noted from the above, Tyagi discloses a forecast is generated based on the forecasting parameters and optimal parameters fed to the forecasting model. Further it a error criteria is generated corresponding to the generated forecast. However, there is no disclosure, teaching or reasonable suggestion in Tyagi about making a prediction based on the obtained score.
Examiner’s response:


Applicant’s remaining arguments:
Examiner: The remaining arguments ultimately rely on those discussed above.

Conclusion
Claims 1-7 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200097810 A1
Discussing time series forecasting using various techniques, including exponential smoothing and regression
US 20190197361 A1
Discussing determining an appropriate machine learning model in view of data features, same applicant, some co-inventors in common.
ALON, ILAN, MIN QI, AND ROBERT J. SADOWSKI. "Forecasting aggregate retail sales:: a comparison of artificial neural networks and traditional methods." Journal of retailing and consumer services 8, no. 3 (2001): 147-156.
Comparing performance neural networks vs traditional models (including exponential smoothing and regression)
WANG, XIAOZHE, KATE SMITH-MILES, AND ROB HYNDMAN. "Rule induction for forecasting method selection: Meta-learning the characteristics of univariate time series." Neurocomputing 72, no. 10-12 (2009): 2581-2594.
Discussing methods of selecting techniques (including exponential smoothing and regression) and data preparation for forecasting methods

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147